 Case 5:18-cv-01526-SMH-KLH Document 72 Filed 11/27/19 Page 1 of 1 PageID #: 952
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION


MAGNOLIA ISLAND PLANTATION L L C ET                    CASE NO. 5:18-CV-01526
AL

VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

LUCKY FAMILY L L C ET AL                               MAGISTRATE JUDGE HAYES


                           NOTICE OF MOTION SETTING WITHOUT DATE

       The Motion to Compel (Document No. 71) filed by Barbara Marie Carey Lollar on November 25, 2019
has been referred to Magistrate Judge Hayes.

                                                   Deadlines

        Any response to said motion is due by December 18, 2019. The movant may file a reply, without leave
of court, within seven (7) days after the response is filed. LR7.8 governs the length of briefs. Any party filing
no brief will be deemed not to oppose the motion. At the close of the briefing period, the record will be
submitted to the Magistrate Judge for consideration; a written ruling or recommendation will issue in due course.

                                              No Oral Argument

        It is the policy of the Court to decide motions on the basis of the record WITHOUT ORAL
ARGUMENT. Accordingly, responses and briefs should fully address all pertinent issues. Should the Court feel
oral argument is necessary, all parties will be notified.

                                               Courtesy Copies

      An electronic copy of the motion and all memoranda only (no attachments) shall be e-mailed in
WordPerfect or Word Format DIRECTLY to:

                          hayes_motions@lawd.uscourts.gov

       If attachments to the motion or response exceed 15 pages, paper copies of the attachments shall be
provided to chambers:

                               Hon. Karen L. Hayes
                               United States Magistrate Judge
                               201 Jackson Street, Suite 215
                               Monroe, Louisiana 71201

ALL DEADLINES SET FORTH IN THE SCHEDULING ORDER SHALL REMAIN IN PLACE
UNLESS OTHERWISE ORDERED BY THIS COURT.

      If the parties resolve any matters raised in this motion, the moving party should immediately notify
chambers at (318) 388-6036.

DATE OF NOTICE: November 27, 2019

                                             TONY R. MOORE
                                             CLERK OF COURT
